         Case ILN/1:19-cv-07273 Document 1 Filed 11/12/19 Page 1 of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: PAYMENT CARD INTERCHANGE FEE
AND MERCHANT DISCOUNT ANTITRUST
LITIGATION                                                                              MDL No. 1720



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −31)



On October 19, 2005, the Panel transferred 14 civil action(s) to the United States District Court for
the Eastern District of New York for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 398 F.Supp.2d 1356 (J.P.M.L. 2005). Since that time, 54 additional action(s)
have been transferred to the Eastern District of New York. With the consent of that court, all such
actions have been assigned to the Honorable Margo K. Brodie.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Eastern District of New York and assigned to
Judge Brodie.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Eastern District of New York for the reasons stated in the order of October 19, 2005, and, with the
consent of that court, assigned to the Honorable Margo K. Brodie.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Eastern District of New York. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:



                                                       John W. Nichols
                                                       Clerk of the Panel
        Case ILN/1:19-cv-07273 Document 1 Filed 11/12/19 Page 2 of 2




IN RE: PAYMENT CARD INTERCHANGE FEE
AND MERCHANT DISCOUNT ANTITRUST
LITIGATION                                                                   MDL No. 1720



                    SCHEDULE CTO−31 − TAG−ALONG ACTIONS



 DIST        DIV.     C.A.NO.       CASE CAPTION


ILLINOIS NORTHERN

  ILN         1       19−07273      GrubHub Holdings Inc. et al v. Visa Inc. et al
